Nortoh, C. J.
Complaint was made by a private person before a justice of the peace charging defendant with a misdemeanor. She was tried and convicted, and appealed to the circuit court, when she filed a motion to dismiss the complaint on the ground that it was filed by a private person; the prosecuting attorney offered to file an amended complaint which the court refused, and sustained the motion to .dismiss, and it is from this action of the court that the state has appealed. On the authority of the case of State v. Russell, 88 Mo. 648, we must hold that the action of the circuit court was proper; and the judgment is' hereby affirmed.
All concur, except Judge Sherwood, absent.